BAUM, Senior Judge
(concurring):
I reject appellant’s first assignment of error because the record is sufficiently verbatim to support a bad-conduct discharge. While a bad-conduct discharge may not be approved without a verbatim record, United States v. Whitney, 23 U.S.C.M.A. 48, 48 C.M.R. 519 (1974), it has been held that “[insubstantial omissions from a record of trial do not affect its characterization as a verbatim transcript.” United States v. Boxdale, 22 U.S.C.M.A. 414, 415, 47 C.M.R. 351, 352 (1973). Clearly, the proceedings that went unrecorded would have constituted a substantial omission from the record had the trial simply gone forward and been transcribed with that portion missing or reconstructed; that course was not taken, however. Instead, everything that had transpired earlier was repeated and transcribed verbatim. Moreover, the military judge indicated he would consider only the matters covered in the recorded session. In my view, the judge’s actions transformed the missing portion into an insubstantial omission and, thus, the verbatim character of the record was not affected.
Appellant, in his second assignment of error, asserts that the military judge exceeded his authority by repeating the proceedings which had not been recorded, rather than informing the convening authority and then either declaring a mistrial or reconstructing the record. He cites paragraphs 82i and 83, Manual for Courts-Martial, 1969 (Rev.), and United States v. Benoit, 43 C.M.R. 666 (ACMR 1971), in support of his position. As I view it, paragraph 82/ of the Manual pertains to a completed trial which has not been transcribed. It provides that the convening authority will be informed if, at that stage, the notes or recordings are lost; then, unless otherwise directed by the convening authority, a record of trial will be prepared following, as nearly as practicable, the form prescribed in the Manual appendices. I do not believe this provision of the Manual for Courts-Martial applies to the instant situation where a recording loss is discovered during the trial itself. While the trial is in progress, the judge is in control and it would be inappropriate for him to refer trial matters to the convening authority for decision. As was said in United States v. Cole, 12 U.S.M.C.A. 430, 433, 31 C.M.R. 16, 19 (1961), “the law officer [military judge under the present law] of a general court-*877martial is required to rule on all interlocutory matters which arise in the trial and may not escape his responsibility in the premises by referring the matter to the convening authority and allowing that officer to intrude his wishes into the proceedings.” Accordingly, I believe the judge was not only within his authority by ruling on the course to take upon discovery of the recording loss, but also that it would have been error for him to abdicate his responsibility by referring the matter for decision to the convening authority.
In United States v. Benoit, supra, the Army Court of Military Review indicated that when recording devices fail, the judge may employ one of two procedures, either declaration of a mistrial or reconstruction of the record. I do not believe a military judge is so limited. In my view, the judge should be free to take whatever course seems most appropriate under the circumstances, subject to review for abuse of discretion. Applying this standard, I find the judge’s actions in the case well within his discretionary authority and I see no abuse of this discretion. I would reject appellant’s second assignment for this reason.
I concur in Judge Price’s treatment of the third assignment of error and his action on the findings and sentence.